DETAILED ACTION
This communication is in response to the claims filed on 10/21/2019.
Application No: 16/658,676.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
David Bomzer on July 12, 2022.

The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS
1. 	(Currently Amended) An elevator system in a building having a plurality of levels with a respective plurality of lobbies, including a first level having a first lobby and a second level having a second lobby, the system including a first elevator for transporting a passenger with a first mobile device between the plurality of lobbies,
the system comprising a controller that communicates with the first mobile device and responsively controls the first elevator to provide elevator service to the passenger, 
the controller being configured to render a plurality of determinations including: 
a first determination that the passenger is seeking to engage a tenant, whom is a building tenant,
a second determination to provide directional information between a current location of the passenger and the first lobby,
a third determination to assign the first elevator to transport the passenger from the first lobby to the second lobby to engage the tenant,
the controller being configured to effect a plurality of transmissions including:
a first transmission to the first mobile device to effect the second determination, and
a second transmission to the first elevator to effect the third determination; and
the elevator system including:
a plurality of elevators including the first elevator and a second elevator, wherein when rendering the second determination the controller determines the first elevator is distance-wise closer to the tenant than the second elevator, 
wherein the controller communicates with the first mobile device over one or more of a first personal area network and a wide area network, and
wherein the controller communicates with the first mobile device over the first personal area network when the first mobile device is within the building and over the wide area network when the first mobile device is outside the building.
2.	(Original) The system of claim 1 wherein the first determination includes the controller transmitting to the passenger a list of tenants within the building and the controller receiving from the passenger a selection of the tenant.
3.	(Original) The system of claim 1 wherein the controller effects the second transmission upon the passenger entering the building. 
4.	(Original) The system of claim 1 wherein when the controller determines that the passenger is outside the building, the second determination includes providing landmark information to the passenger while directing the passenger to the first lobby.
5.	(Original) The system of claim 4 wherein when rendering the second determination the controller communicates with a second mobile device with the tenant to determine a location of the tenant within the building. 

6-8.	(Cancelled) 

9.	(Currently Amended) The system of claim 1 wherein the controller communicates with the second mobile device over a second personal area network to determine the tenant is located on the second level.
10.	(Original) The system of claim 9 comprising a plurality of telecommunication beacons respectively disposed on the plurality of levels through which the controller communicates with a plurality of mobile devices including the first mobile device and the second mobile device.
11. 	(Currently Amended) A method for operating an elevator system with a first elevator to transport a passenger with a first mobile device between the plurality of lobbies in a building, the building having a plurality of levels with a respective plurality of lobbies, including a first level having a first lobby and a second level having a second lobby, 
the system including a controller that communicates with the first mobile device and responsively controls the first elevator to provide elevator service to the passenger,
the method comprising: 
the controller rendering a plurality of determinations including: 
a first determination that the passenger is seeking to engage a tenant, whom is a building tenant,
a second determination to provide directional information between a current location of the passenger and the first lobby,
a third determination to assign the first elevator to transport the passenger from the first lobby to the second lobby to engage the tenant,
the controller effecting a plurality of transmissions including:
a first transmission to the first mobile device to effect the second determination, and
a second transmission to the first elevator to effect the third determination; and
the elevator system including:
a plurality of elevators including the first elevator and a second elevator, wherein when rendering the second determination the controller determines the first elevator is distance-wise closer to the tenant than the second elevator, 
wherein the controller communicates with the first mobile device over one or more of a first personal area network and a wide area network, and
wherein the controller communicates with the first mobile device over the first personal area network when the first mobile device is within the building and over the wide area network when the first mobile device is outside the building.
12.	(Original) The method of claim 11 wherein the first determination including the controller transmitting to the passenger a list of tenants within the building and the controller receiving from the passenger a selection of the tenant.
13.	(Original) The method of claim 11 wherein the controller effects the second transmission upon the passenger entering the building. 
14.	(Original) The method of claim 11 wherein when the controller determines that the passenger is outside the building, the second determination includes providing landmark information to the passenger while directing the passenger to the first lobby.
15.	(Original) The method of claim 14 wherein when rendering the second determination the controller communicates with a second mobile device with the tenant to determine a location of the tenant within the building. 

16-18.	(Cancelled) 

19.	(Currently Amended) The method of claim 1 wherein the controller communicates with the second mobile device over a second personal area network to determine the tenant is located on the second level.
20.	(Original) The method of claim 19 comprising a plurality of telecommunication beacons respectively disposed on the plurality of levels through which the controller communicates with a plurality of mobile devices including the first mobile device and the second mobile device.

*** 

Reasons for allowance 
Claims 1-5, 9-15 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 An elevator system in a building having a plurality of levels with a respective plurality of lobbies, including a first level having a first lobby and a second level having a second lobby, the system including a first elevator for transporting a passenger with a first mobile device between the plurality of lobbies,
the system comprising a controller that communicates with the first mobile device and responsively controls the first elevator to provide elevator service to the passenger, 
the controller being configured to render a plurality of determinations including: 
a first determination that the passenger is seeking to engage a tenant, whom is a building tenant,
a second determination to provide directional information between a current location of the passenger and the first lobby,
a third determination to assign the first elevator to transport the passenger from the first lobby to the second lobby to engage the tenant,
the controller being configured to effect a plurality of transmissions including:
a first transmission to the first mobile device to effect the second determination, and
a second transmission to the first elevator to effect the third determination; and
the elevator system including:
a plurality of elevators including the first elevator and a second elevator, wherein when rendering the second determination the controller determines the first elevator is distance-wise closer to the tenant than the second elevator, 
wherein the controller communicates with the first mobile device over one or more of a first personal area network and a wide area network, and
wherein the controller communicates with the first mobile device over the first personal area network when the first mobile device is within the building and over the wide area network when the first mobile device is outside the building.


The representative claim 11 distinguish features are underlined and summarized below: 
 A method for operating an elevator system with a first elevator to transport a passenger with a first mobile device between the plurality of lobbies in a building, the building having a plurality of levels with a respective plurality of lobbies, including a first level having a first lobby and a second level having a second lobby, 
the system including a controller that communicates with the first mobile device and responsively controls the first elevator to provide elevator service to the passenger,
the method comprising: 
the controller rendering a plurality of determinations including: 
a first determination that the passenger is seeking to engage a tenant, whom is a building tenant,
a second determination to provide directional information between a current location of the passenger and the first lobby,
a third determination to assign the first elevator to transport the passenger from the first lobby to the second lobby to engage the tenant,
the controller effecting a plurality of transmissions including:
a first transmission to the first mobile device to effect the second determination, and
a second transmission to the first elevator to effect the third determination; and
the elevator system including:
a plurality of elevators including the first elevator and a second elevator, wherein when rendering the second determination the controller determines the first elevator is distance-wise closer to the tenant than the second elevator, 
wherein the controller communicates with the first mobile device over one or more of a first personal area network and a wide area network, and
wherein the controller communicates with the first mobile device over the first personal area network when the first mobile device is within the building and over the wide area network when the first mobile device is outside the building.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 11 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of LAAS, RUSANEN and KESER teaches following:
 	LAAS (WO 2017025106 A1) teaches an online communication device mobile application and tablet computer mobile application based system to directly connect visitors with the tenants in commercial and residential buildings. The application helps to efficiently transport visitors from the public access areas to secure destination floors via the elevator, after the tenant has given the necessary command to the system which will grant the visitor access. The invention also eliminates the need for a receptionist to identify visitors and manage elevator access.

RUSANEN (WO 2007093665 A1) teaches a method and system for producing services in the communication system of a building. In the method of the invention, the communication system comprises at least one terminal device applicable for local-area communication, at least one communication means, at least one server controlling the communication system, at least one base station for implementing a local-area network in the communication system, and a local network for implementing mutual data transfer between the said communication means, the said server controlling the communication system and the said base station. In the method, a number of service folders are generated in the terminal device and a service folder applicable to the purpose in each case is selected. From the selected service folder, a service request is selected which is transmitted from the terminal device to the communication system, where the service request is executed in one or more sub-stages using one or more communication means.

KESER (WO 2016010508 A2) teaches a computing device comprising a processor, registration information associated with a tenant of a building and at least one user device, determining, by the computing device, that the at least one user device is within a threshold distance of the building, causing, by the computing device, an identity of the tenant to be provided by the at least one user device based on the determination that the at least one user device is within the threshold distance of the building, and causing, by the computing device, an elevator car to be dispatched to a floor of the building on which the tenant is located..

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 the controller being configured to effect a plurality of transmissions including:
a first transmission to the first mobile device to effect the second determination, and
a second transmission to the first elevator to effect the third determination; and
the elevator system including:
a plurality of elevators including the first elevator and a second elevator, wherein when rendering the second determination the controller determines the first elevator is distance-wise closer to the tenant than the second elevator, 
wherein the controller communicates with the first mobile device over one or more of a first personal area network and a wide area network, and
wherein the controller communicates with the first mobile device over the first personal area network when the first mobile device is within the building and over the wide area network when the first mobile device is outside the building.

LAAS teaches an online communication device mobile application and tablet computer mobile application based system to directly connect visitors with the tenants in commercial and residential buildings; but failed to teach one or more limitations, including, 
 the controller being configured to effect a plurality of transmissions including:
a first transmission to the first mobile device to effect the second determination, and
a second transmission to the first elevator to effect the third determination; and
the elevator system including:
a plurality of elevators including the first elevator and a second elevator, wherein when rendering the second determination the controller determines the first elevator is distance-wise closer to the tenant than the second elevator, 
wherein the controller communicates with the first mobile device over one or more of a first personal area network and a wide area network, and
wherein the controller communicates with the first mobile device over the first personal area network when the first mobile device is within the building and over the wide area network when the first mobile device is outside the building.

RUSANEN and KESER alone or in combination failed to cure the deficiency of LAAS.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for an elevator system that directs a passenger to a tenant in the building whether the passenger is inside or outside building, the system including a first elevator for transporting a passenger with a first mobile device between the plurality of lobbies, the system comprising a controller that communicates with the first mobile device and responsively controls the first elevator to provide elevator service to the passenger, the controller being configured to render a plurality of determinations including: a first determination that the passenger is seeking to engage a tenant, whom is a building tenant, a second determination to provide directional information between a current location of the passenger and the first lobby, a third determination to assign the first elevator to transport the passenger from the first lobby to the second lobby to engage the tenant, the controller being configured to effect a plurality of transmissions including: a first transmission to the first mobile device to effect the second determination, and a second transmission to the first elevator to effect the third determination. In addition, Elevator requests made by a user/passenger may require the passenger to determine a source and destination floor, which may not be apparent in a building with more than one floor and more than one elevator lobby on each floor. The discloser provided in this paper cures this problem.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645